                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JERRY FRAZIER                                 :
                                              :       CIVIL ACTION
        v.                                    :
                                              :       NO. 10-1688
JEFFREY BEARD, et al.                         :


                                             ORDER

       AND NOW, this 27th day of May 2021, upon consideration of Petitioner Jerry Frazier’s

Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b) (ECF No. 21), it is ORDERED as

follows:

       1.      The Motion is DISMISSED for lack of subject matter jurisdiction without

prejudice to Frazier’s right to file with the United States Court of Appeals for the Third Circuit

an application to file a second or successive habeas petition. See 28 U.S.C. § 2244(b)(3)(A).

       2.      A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)

because reasonable jurists would not debate the propriety of this Court’s procedural ruling with

respect to these claims. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       IT IS SO ORDERED.



                                                      BY THE COURT:


                                                      /s/ R. Barclay Surrick
                                                      R. BARCLAY SURRICK, J.
